     Case 2:18-cv-03032-TLN-KJN Document 12 Filed 06/25/20 Page 1 of 1


 1   THOMAS A. AMBROSE. (SBN 065041)
     Attorney at Law
 2   1590 Webster Street, Suite A
     Fairfield, CA 94533
 3   Telephone:     (707) 429-5550
     Facsimile:     (707) 429-3560
 4   E-mail:        ambroselawstaff@yahoo.com
 5   Attorneys for Plaintiffs, Sharon Patterson, Maurice Patterson
 6
                                UNITED STATES DISTRICT COURT
 7
                              EASTERN DISTRICT OF CALIFORNIA
 8
     Sharon Patterson, Maurice Patterson             )   CASE NO. 2:18-CV-03032-TLN-KJN
 9                                                   )
10                                Plaintiffs,        )    DISMISSAL OF ENTIRE ACTION AS
                                                     )    TO ALL DEFENDANTS WITH
                    vs.                              )    PREJUDICE; ORDER GRANTING
11                                                   )    DISMISSAL ENTIRE ACTION AS TO
     Depuy, Zimmer and Does 1 to 40,                 )    ALL DEFENDANTS WITH
12                                                   )    PREJUDICE
                                   Defendants.       )
13                                                   )
                                                     )
14                                                   )
                                                     )
15

16   TO THE HONORABLE COURT AND TO ALL PARTIES AND THEIR
17   ATTORNEYS OF RECORD:
18                  Pursuant to Federal Rule of Civil Procedure 160 (Fed. R. Civ P. 16),
19   Plaintiffs Sharon Patterson and Maurice Patterson through their respective attorneys of
20   record, that all claims and actions in the above-captioned matter as to all Defendants, are
21   dismissed in their entirety with prejudice; Each party to bear their own fees and costs.
22
     Dated: June 23, 2020                         ______/s/ Thomas A. Ambrose ________ ______
23                                                THOMAS A. AMBROSE, Attorneys for Plaintiffs,
                                                  SHARON PATTERSON, MAURICE PATTERSON
24
                                                  ORDER
25
     IT IS ORDERED the entire action as to all defendants with prejudice be Dismissed.
26

27   Dated: June 25, 2020
28

                                                         Troy L. Nunley
                                                         United States District Judge
